Citation Nr: 0604376	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for postoperative residuals of a left eye 
disorder, based on hospitalization and treatment at a VA 
facility in January 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
October 1944.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision by the Department of Veterans Affairs (VA) St. 
Louis, Missouri Regional Office (RO), which denied the 
veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for post operative residuals 
of a left eye disorder based on hospitalization and treatment 
at a VA facility in January 1999.  The Board Remanded the 
claim in June 2004 so that the veteran could be afforded 
notice in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The claim now returns for 
appellate review.  

The veteran requested a hearing before the Board.  A Travel 
Board hearing was conducted in September 2003.  The Veterans 
Law Judge who conducted that hearing is no longer employed at 
the Board.  In September 2005, the veteran was notified of 
his right to request another hearing, so that the Veterans 
Law Judge who conducted the hearing could participate in the 
decision on the veteran's claim.  The veteran was advised 
that, if he did not respond within 30 days, it would be 
assumed that he did not wish to schedule another hearing.  
The veteran did not respond.  The veteran has been afforded 
his right under the governing regulation to be afforded 
another hearing.  Appellate review may proceed.

The veteran's case has been advanced on the docket in 
accordance with 38 C.F.R. § 20.900(c) (2005) based on the 
veteran's age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Following the Board's June 2004 Remand, which directed the RO 
to issue notice to the veteran complying with the provisions 
of the VCAA, the RO issued a supplemental statement of the 
case (SSOC) in June 2005.  Unfortunately, the June 2005 SSOC 
advised the veteran that the regulation governing his claim 
for benefits under 38 U.S.C.A. § 1151 was 38 C.F.R. § 3.358 
(2004, as in effect prior to September 2, 2004).  However, in 
September 2004, the regulations governing claims under § 1151 
were revised and amended, and the veteran's claim is governed 
by 38 C.F.R. § 3.361.  69 Fed. Reg. 46,426 (Aug. 3, 2004).  
The veteran is entitled to notice of this provision.  

Accordingly, the case is REMANDED to the AMC/RO for the 
following actions:

1.  The veteran should be advised in full 
of the law and regulations governing his 
claim under 38 U.S.C.A. § 1151, including 
the provisions of 38 C.F.R. § 3.159 and 
the provisions of 38 C.F.R. § 3.361.  

2.  The veteran should be afforded the 
opportunity to identify or submit any 
additional clinical records or other 
records of any type that he believes may 
assist him to substantiate his claim, to 
include all private or non-VA 
ophthalmology records from September 
2001.  VA ophthalmology clinical records 
from September 2001 to the present should 
be obtained and associated with the 
claims file.  

3.  Thereafter, the entire claims file 
should be reviewed to determine whether 
any additional development of any type is 
required, including review to determine 
whether the veteran has identified any 
additional records which might be 
relevant to the claim.  Thereafter, once 
all necessary development actions have 
been taken, the claim for benefits under 
38 U.S.C.A. § 1151 should be 
readjudicated.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided an 
SSOC, to include 38 C.F.R. § 3.361.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board, if 
in order.  The Board intimates no opinion, legal or factual, 
as to the ultimate disposition of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

